— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1990, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant’s employer issued her a written warning when it discovered that she had placed her private business cards on various bulletin boards without permission and against hospital rules. Claimant contends that the employer’s actions compelled her to resign as this not only humiliated her, but showed that her employer disrespected and mistrusted her, all of which caused her stress-related problems. Claimant also testified that she left out of fear of termination and subsequent harm to her reputation. Not only was there insufficient medical evidence to support these claims (see, Matter of Chawkin [Catherwood] 18 AD2d 750), but it appears that, as long as claimant abided by the rules, there was no threat of discharge. In any event, quitting in anticipation of being discharged does not constitute good cause for leaving one’s employment (see, Matter of Manson [Hartford Acc. & Indem. Group — Levine] 50 AD2d 980). Consequently, the decision that personal and noncompelling reasons caused claimant to voluntarily leave *415her employment while work was still available is supported by substantial evidence and must be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, lv dismissed 74 NY2d 714).
Weiss, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.